Lacy, J.
(dissenting), said:
The Alexandria Water Company of Alexandria ivas incorporated March 22, 1850, for the purpose of supplying water to the citizens of Alexandria. By the seventh section of its charter it is enacted “ that- the said company shall be authorized to open the streets, lanes, and alleys and public squares in said town [now city] for the purpose of laying pipes for distributing Avater; proA'ided, that AA'lien the same shall be opened for that purpose, they shall, as soon as practicable, be repaired by the said company, at their oaati cost and expense, subject to the approval of the superintendent of the police of said toAvn or common council thereof.” The city council of Alexandria is by its charter invested Avith the usual poAvers delegated to municipal corporations over streets, to make repairs, open, extend, regulate, pave, and improA-e them, and to pass all necessary ordinances for the purpose, not inconsistent with the laws and constitution of the state. The city council, by authoritj’ of their said charter, enacted the folloAving ordinance to secure the .repair of streets and alleys, on the 16th of October, 1889: “Be it ordained by the city council of Alexandria, that no person or persons shall break or dig up any portion-of a street or alley Avithout first having obtained the Avritten permission of the mayor, and depositing Avith the city *746treasurer such sum of money as the committee on streets may deem sufficient to secure the repair of the street or alley. Any person or persons violating this ordinance shall pay a fine of twenty dollars.” The plaintiff in error, the Alexandria Water Company, disregarded this ordinance, and -was fined §20 by the mayor of the town. The circuit court of said city, upon a writ of error thereto, affirmed the said judgment, and the water company came here by writ of error. The water company admits the foregoing, but defends the proceedings against it upon the ground that the ordinance of the city council is ultra tires, and in conflict with the act of incorporation of the water company, and is null. And this contention is sustained by the opinion of the majority of this court, and the judgment of the circuit court is reversed. [ dissent, because the ordinance is not in conflict with the granted powers of the city water company, but a mere regulation of the manner in which it should exercise its corporate powers. The regulation is within not only the powers of the city government, but in the line of its plain duty. It is the duty of the city council to control the streets, and they have the responsibility of keeping' them in good order and repair, and for any failure to do this the c-ity is responsible, and must respond in damages to any person injured by the failure to keep the streets in proper condition. Noble v. City of Richmond, 31 Gratt. 274, and authorities cited in that ease ; Clark v. City of Richmond, 83 Va. 358; 2 Dill. Mun. Corp., § 789, and cases cited; Orme v. City of Richmond, 79 Va. 86, and cases cited. The only object and the only effect of the ordinance is to secure the repair of the streets and alleys of the city. It ivas in the line of -the chartered rights of the water company, and not contrary to them in degree. The charter of the water company made its right to- open and its duty to repair the streets so opened, subject to the control of the city council. The council does not by its ordinance hinder, delay, nor in any degree obstruct the exercise of the water company’s rights, but regulates and controls. *747The charter of the water company does not provdde specially ivhen the streets shall he opened, nor when they shall be closed. The object of the ordinance was to have notice brought home to the city officers of the time when and the place -where the streets should be opened, that the city might guard the pitfalls by day and light them by night, for the protection of the public, and for the city’s protection from loss; and to provide the means to secure, their prompt repair when that was necessary and proper. All this is the province and within the city’s duty. Without it. the city’s redress against the negligence of the water company was slow and tedious by suit. With it the repairs could be promptly made, where proper to be made, at the expense of the proper party. This is a wise regulation, and in conflict with no law. The money deposited was not diverted from the water company, but held for the benefit of that company; and when the particular excavation was closed in and properly repaired in the judgment of the street committee, the money was returned. It- may be argued that the water company would repair the hole in the street in their own interest., and this they might do, according to their judgment, properly. But the law vests in the city authorities the right to determine this question. The two charters of the city and the -water company must be read together, and when they are the ordinance is plainly right, and in the line of the city’s duty, and is a valid exercise of the city’s chartere d powers. R. F. & P. R. R. Co. v. City of Richmond. 26 Gratt. 83. Opinion of Judge Christian and authorities cited. See, also, late case of Gas Co. v. City of Roanoke, post; opinion of Richardson, J., and authorities cited. For the foregoing reasons I dissent from the opinion of the majority of the court, and I am of opinion that the judgment of the circuit court of Alexandria city is right, and ought to be affirmed.
IJinton, J., also dissented.
Judgment reversed.